Citation Nr: 0901955	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for left inguinal hernia 
scar, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that continued the veteran's rating for left 
inguinal hernia as 0 percent disabling.  


FINDING OF FACT

During the period under consideration, the veteran's left 
inguinal hernia scar has not limited motion or resulted in 
loss of function; the scar has been nontender, superficial, 
stable, and does not adhere to underlying tissue; and there 
has been no evidence of edema, inflammation, or keloid.  


CONCLUSION OF LAW

The criteria for a compensable rating for a left inguinal 
hernia scar have not been met.  38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in February and March 2006; 
a rating decision in May 2006; and a statement of the case in 
August 2006.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2006 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

The veteran asserts that he is entitled to an increased 
rating for his left inguinal hernia scar because the scar 
causes him severe discomfort and pain that radiates to his 
legs and causes numbness in his scrotum and legs.  He claims 
that his disability makes it difficult to lift heavy objects 
and stand for prolonged periods of time.  He also claims that 
the pain causes him to miss one day of work per month.  

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service, and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  Where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994), 38 C.F.R. § 4.2.  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's left inguinal hernia scar has been rated under 
DC 7805, which provides that scars be rated based upon 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805.

The veteran underwent a VA examination in March 2006.  He 
reported having pain in the inguinal region when he lifted 
heavy weights or stood for a prolonged period of time.  He 
also stated that the pain radiated to his buttocks.  He 
claimed to have occasional constipation but denied having any 
blood in his stools or any other complaints. 

Physical examination of the veteran's left side revealed a 5 
centimeter scar on the left inguinal area that was nontender 
to palpation.  There was no adherence to the underlying 
tissue, no area of induration, and no inflexibility of the 
skin.  The texture of the skin was regular.  The scar was 
superficial and stable with no elevation or depression.  
Hyperpigmentation was noted.  However, no edema, 
inflammation, or keloids were found.  The scar did not cause 
limitation of motion or function.  The veteran was diagnosed 
with a well healed left inguinal scar.  The examiner also 
noted that no hernia was seen or palpable.  

After a thorough review of the evidence, the Board finds that 
an increased rating is not warranted under DC 7805 because 
the medical evidence of record does not show that the 
veteran's scar limits his motion or impairs function.  To 
qualify for the next higher rating of 10 percent, the 
evidence would need to show that the veteran's scar was deep, 
caused limited motion, and exceeded 6 square inches; or 
exceeded 144 square inches; or was unstable; or painful on 
examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.  
In this case, the evidence of record does not show that the 
veteran's scar meets any of those criteria.  Thus, the Board 
finds that an increased rating is not warranted under any of 
the applicable criteria used to evaluate disabilities 
involving the skin.

The Board notes that the veteran has also stated that his 
left inguinal hernia has worsened.  The Rating Schedule 
provides criteria for rating inguinal hernias.  38 C.F.R. 
§ 4.114, DC 7338.  Those criteria provide a noncompensable 
rating for an inguinal hernia that is small, reducible, or 
without true hernia protrusion.  A 10 percent rating is 
provided for an inguinal hernia that is not operated, but 
remediable.  A 30 percent rating is provided for an inguinal 
hernia that is small, postoperative, recurrent, or unoperated 
or irremediable, and is not well supported by truss or not 
readily reducible.  38 C.F.R. § 4.114, DC 7338.  

However, the March 2006 VA examination found no hernia was 
seen or palpable.  Therefore, the Board finds that the 
criteria for a compensable rating for an inguinal hernia are 
not met.  As no inguinal hernia was found on the most recent 
examination, the condition does not meet the criteria of 
recurrent.  As it was previously operated, it does not meet 
the criteria of unoperated or irremediable.  Furthermore, 
that examination found no limitation of function.  Therefore, 
the Board finds that the criteria for a compensable rating 
under DC 7338 are not met.

The Board acknowledges that the regulations allow for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 4.45 
provides that consideration should also be given to weakened 
movement, excess fatigability and incoordination.  However, 
according to the most recent medical findings, symptoms such 
as fatigability and incoordination are absent, and there is 
no limitation of motion.  The Board therefore concludes that 
additional compensation under the provisions regarding 
additional function limitation is inappropriate because no 
functional limitation was found at the most recent 
examination.

The Board acknowledges the assertions of the veteran, his 
wife, and his physician's employee regarding the pain the 
veteran experiences.  However, as laypersons without the 
appropriate medical training and expertise, they are simply 
not competent to render a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about current symptoms 
and what he experiences.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board finds that the veteran's 
statements regarding the severity of his condition are 
unsupported by the competent medical evidence of record.  
Therefore, the Board finds that entitlement to a higher 
rating is not shown.  

Finally, the veteran contends that he is entitled to 
extraschedular consideration for disability.  An 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The Board is required to consider whether referral of the 
veteran's claim to the Director of Compensation and Pension 
Service for such extraschedular consideration is appropriate.  
38 C.F.R. § 3.321(b).

The Board finds that there is no evidence that the veteran's 
left inguinal hernia scar is clinically unusual or 
exceptional.  There also is no evidence of hospitalization 
for disability in the recent past.  Although the veteran 
claims that his condition causes him to miss one day of work 
per month, he has failed to provide any documentation to 
support his assertions.  Therefore, the Board is unable to 
identify any factor consistent with an exceptional or unusual 
disability picture.  Accordingly, the Board finds that a 
referral for consideration of the assignment of an 
extraschedular rating is not warranted here.  In sum, the 
Board finds that the criteria for an increased rating for 
left inguinal hernia have not been met.  The preponderance of 
the evidence is against the claim, and therefore the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

An increased rating for left inguinal hernia scar, currently 
rate as 0 percent disabling, is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


